 CAROLINA CANNERS, INC.37Carolina Canners,Inc. and Walter Glynn Caulder andArlee Gaddy.Cases 11-CA-5500-1 and 11-CA-5500-2August 26, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY,AND PENELLOstate them, because they engaged in union and concertedactivities protected by the Act, and by various other acts ofinterference with, restraint, and coercion of employees inthe exercise of rights guaranteed in Section 7 of the Act. TheRespondent filed an answer which denies the substantiveallegations of the consolidated complaint and the commis-sion of unfairlabor practices.Upon the entire record, including my observation of thewitnesses and their demeanor,and after due considerationof the brief filed by the General Counsel, I make the follow-ing:On April 30, 1974, Administrative Law Judge Sam-uel Ross issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Carolina Canners, Inc.,Cheraw, South Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.1We wouldaffirmthe Administrative Law Judge's conclusions that Re-spondent was awareof employeeGaddy's organizational activities even with-out relyingon the presence of supervisorsat the September14 fish fry or thefact thatCheraw,SouthCarolina,is small in size.DECISIONSTATEMENT OF THE CASESAMUELRoss,Administrative Law Judge: This case wastried beforeme in Bennettsville, South Carolina, on January22 and 23, 1974, basedon chargesfiled by Walter GlynnCaulder and Arlee Gaddy on October 3, 1973, against Caro-lina Canners, Inc. (herein called the Respondent or Compa-ny), and on a consolidated complaint whichissued againstthe Respondent on November 30, 1973. In substance thecomplaint alleges that the Respondentengaged in unfairlabor practices within themeaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the Act by discharging Caulderand Gaddy, and by thereafter failing andrefusing to rein-FINDINGS OF FACT1.COMMERCEThe Respondent is a South Carolina corporation whichis engagedin the business of canning soft drinks at a plantinCheraw, South Carolina, and in distributing the saidproducts. The Respondent admittedly purchases productsvalued in excess of $50,000 which are received by it inCheraw from places located outside the State of South Car-olina,and it also concededly sells and ships goods valuedin excessof $50,000 from its plant in Cheraw to placesoutside the State of South Carolina. On the foregoing admit-ted facts, I find that it is engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted and I also find that Drivers, Chauffeurs,Warehousemen and Helpers Local 71, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (herein called theUnion), is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Nature of the Respondent's Business and PersonnelThe Respondent operates a plant in the town of Cheraw,South Carolina (population 5627), where it bottles and cans"Pepsi Cola and some kind of tea" which it delivers to PesiCola distributors in North and South Carolina and in partsof Georgia, including Augusta, Savannah, and occasionallyAtlanta. The distributors who receive the Respondent'sproducts are the owners of the Respondent Company.The Respondent has about 120 employees, about 17 or 18of whom are over-the-road truckdrivers who deliver itsproducts. Insofar as the record discloses, Respondent's em-ployees have never been represented for collective bargain-ing purposes by any labor organization.B. The Conduct of the Respondent Upon Which the Com-plaintHerein is BasedThe Charging Party Walter Glynn Caulder was hired bythe Respondent in August 1972 and he was fired on Septem-ber 25, 1973, shortly after he started to solicit support for213 NLRB No. 2 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheUnion among the Respondent's plant employees.Caulder's initial hiring rate was $2.25, and his initial job was"handling glass" on the Respondent's bottle line. Duringthe course of his employment by Respondent, Caulder wasprogressivelyassignedto various other jobs, and eventuallywas promoted to the position of parts clerk in the mainte-nance department. On April 9, 1973, Caulder was recom-mended by General Manager Thomas Hiles for a raise of15 cents an hour, and on May 29, 1973, Hiles gave Cauldera merit raise of 10 cents an hour which brought his hourlyrate to $2.75 per hour.Arlee Gaddy, the other charging party in thiscase, washired by the Respondent on February 3, 1971, to be anover-the-road truckdriver. On September 26, 1973, the dayafter Caulder's termination and about 2 weeks after Gaddybegan to solicit support for the Union among theRespondent's truckdrivers, he was fired by General Manag-er Hiles asdescribedinfra.Prior to his termination, Gaddyhad never been criticized by the Respondent for the mannerin which he performed his duties or for any other reason.Caulder and Gaddy were the only employees of the Re-spondent who engaged in active solicitation of support forrepresentation by the Union. Gaddy's interest in such repre-sentationdated back to March 1973. On March 23, 1973,'Gaddy and three other truckdrivers employed by the Re-spondent met at the home of one of them in Cheraw, SouthCarolina, with Union President W. C. Barbeeand BusinessAgent J. D. Wright. One of the truckdrivers who partici-pated in this meeting was Ross Johnson who subsequentlywas promoted by the Respondent to the position of trans-portation supervisor and dispatcher. At this meeting, theUnion officials discussed at length the procedures requiredfor getting an election to have the Union designated as theircollective-bargaining representative, and the truckdriverswere advised that "to be successful," they should try toorganize a plant wide unit rather than a unit of drivers only.They were also told to think the matter over, and if theydecided to pursue the matter further, to contact the Union .2Following the meeting, Gaddy and the other drivers whoparticipated in this meeting decided against proceeding withan organizing campaign, and they went instead to companymanagement and obtained some improvement in benefits.During the week which commenced on August 20, Ware-house Supervisor Johnny Hickey was temporarily assignedto the job of ,dispatching the Respondent's truckdriverswhile Ross Johnson, who by then was transportation super-visor,was on vacation. On August 23, 24, and 25, Gaddystayed out from work because of dissatisfaction withHickey's method of dispatching, and on each of those days,he called in and reported that he was sick. On the followingMonday evening,August 27, all but one of theRespondent's truckdrivers attended "a steak supper" meet-ing at the Cabin Creek Restaurant in Cheraw which theCompany held in connection with the distribution of safedriving awards. At this meeting, General Manager ThomasHiles said that the Company "had made a mistake in put-ting Mr. Johnny Hickey as dispatcher for the week that Mr.1All dates hereinafter will refer to 1973 unless otherwise noted.2The Union's office is located in Charlotte,North Carolina, about 75 milesfrom Cheraw.Ross Johnson was on vacation." Gaddy asked permission"to say something," and after Hiles said, "go ahead," Gad-dy told Hiles that on August 23, 24, and 25, he had calledin sick to protest "the way Johnny Hickey was dispatchingthe trucks." Gaddy said, "I was not sick and that if I lostmy job on account of that, that was the reason I was out ofwork." Hiles made no response to Gaddy's statement. Laterthat evening, Gaddy encountered Hiles in the men's roomand made a further disparaging statement about Hickey,and Hiles told Gaddy that if he had any complaints about"the way things were run that I should come talk to him;that his door was always open." 3A few days after thismeeting,Transportation SupervisorRossJohnson asked Gaddy whether he would like to "bethe next dispatcher." Gaddy answered that he "would takethe job" if Johnson would "ask the other drivers how theyfeel about it, and if it was okay with them." Johnson askedGaddy, "Do you think you can do the job?" Gaddy replied,"Yes, I think I can do the job." Johnson then said, "Well,it'sokay by me." That ended the conversation .4On September 12, Gaddy telephoned Union PresidentBarbee in Charlotte and asked for a supply of union author-izationcards.On September 14, UnionBusiness AgentWright mailed Gaddy a supply of cards, and in his accom-panying letter, he again advised Gaddy that he "would havea better chance to succeed if the plant employees would beincluded in this [organizational] effort." 5On the evening of September 14, before Gaddy receivedthe Union's letter and authorization cards, he and a numberof Respondent's employees and supervisors attended a fishfry for the Respondent's maintenance department at a cab-in in nearby Wallace, South Carolina, owned by a Mr. NubGray. Among the employees and supervisors who attendedthis stag party were Caulder, Caulder's immediate boss,MaintenanceSupervisorWilliam Harrington, ProductionManager Edward Sellers, Comptroller Clyde Cobb, andothers.6While the party was in progress, and fish and beerwere being consumed, the Respondent's supervisors congre-gated on the porch of the cabin and played poker, and theemployees, for the most part, stood about 15 to 20 feet awayand discussed the benefits that could be obtained throughrepresentation by "the Teamsters Union." In the course ofthat talk,Gaddy asked employee Leroy Mumford whatbenefits he expected from Carolina Canners when "he gotold enough to retire," and Mumford said, "None."The following day, Caulder reported for work at theRespondent's bottling plant, and then drove the Company's3The quotes and findings above arebased on Gaddy's testimony whichIcredit.Hiles, a witness for the Respondent,did not contradict Gaddy'stestimony regarding what transpired at the August 27 safety meeting at theCabin Creek Restaurant.6 The findings above are basedon Gaddy'scredited testimony which wasnot controverted by the Respondent. Johnson was not called by the Respon-dent to testify,and no explanation was offered for the failure to do so. I infertherefrom that if called,Johnson would have corroboratedGaddy'stestimo-ny in this regard.InternationalUnion,United Automobile,Aerospace andAgricultural ImplementWorkers of America(UA W) v. N. L. R. B.,459 F.2d1329 (C.A.D.C., 1972); 2 J. Wigmore, Evidence, Sec. 285 (3rd ed. 1940).5G.C. Exh. 2.6The party was sponsored for the Company's maintenance department byone of the Respondent's suppliers.Caulderwas instrumental in making thearrangement for the party and the use of the cabin.Gaddywas invited to theparty by Caulder to help cook the fish. CAROLINA CANNERS, INC.39pickup truck to Gray's cabin to clean up the mess and trashcreated by the previous night's party. While Caulder wasthere, his Supervisor Harrington and the latter's wife cameout to look for the car keys which Harrington had lost thenight before .7 Harrington asked Caulder what the men,.were talking about in our group last night," and Caulderreplied, "There was some union talk, but it didn't amountto much." Harrington did not admonish Caulder either forcleaning up the cabin on Company working time, or forhaving used the Company's pickup truck that morning with-out his express permission to do so.8Caulder's active solicitation of support for representationby the Union began around the first of September when hewas advised by Gaddy that "he was in touch with the Unionand to see what people thought about it in the plant." Fol-lowing this conversation, Caulder started to speak toRespondent's employees in the plant during break periodsregarding the advantages of representation by the Union,and in connection therewith, he showed employees checkstubs of employees at a union plant, which disclosed thattheirwage rates "were considerably higher than ours."Caulder spoke to about 15 or 20 employees in this mannerbefore he was fired on September 25.On Saturday September 15, Gaddy received the supply ofauthorization cards which he had requested, from theUnion, and on the following Monday, when he returned towork, Gaddy told several of the drivers that he had thecards. On Tuesday, September 18, Gaddy put a notice onthe door of the dispatcher's office which stated that theRespondent's truckdrivers were invited to attend a ham-burger steak supper on September 19 at the Cabin CreekRestaurant in Cheraw. Gaddy's purpose for the invitationwhich was known by some of the truckdrivers was to solicitsignatures to union authorization cards. However, in orderto insure greater attendance at the event, he told those whoinquired and did not know the reason for the invitation, thatitwas to celebrate the impending birth of a child by his wife.On September 19, before the "steak supper," Caulder, who"had a feeling there was going to be some union talk going,"asked Gaddy if he could "go with him" but Gaddy said, "itwas for the drivers only." That night, 14 of the Respondent'sdrivers, including Gaddy, attended his party, and after theyate, 12 of them signed union authorization cards for Gad-dy.9On the following day, Thursday September 20, whenGaddy returned to the plant from his deliveries, WarehouseSupervisor Lucas Miles followed him into the dispatcher'soffice and said to Gaddy, "I hear you had a meeting lastnight?" Gaddy answer, "Yes, sir." Miles asked, "How didit go?" Gaddy replied, "12 out of 14 signed union authoriza-tion cards." Miles said, "Dan Suggs didn't sign, did he?"Gaddy responded, "No, sir, he didn't." Miles then asked,"Dan Sellersdidn't sign, did he?" Gaddyanswered, "No, hedidn't; neither did James Hedrix." 10r By his own admission,Harrington had consumed"eight to ten"cans ofbeer at the party,and he was driven homeby Gaddy inMumford's pickuptruck.8 The findings above are based on the uncontroverted and credited testi-mony of Gaddyand Caulder.9 The findings above are based on Caulder's and Gaddy's credited testimo-ny.That evening, Caulder met Gaddy and signed a unionauthorization card which he back dated to September 19because, as he told Gaddy, "he wanted to get in on theground floor of this thing." Gaddy told Caulder "to askaround," and to notify him if any "people in the plant .. .wanted to sign a Union authorization card," and Caulderagreed to do so. Gaddy continued thereafter to solicitRespondent's drivers to sign union cards, and by Friday,September 21, he had "five more drivers signed up."On Saturday, September 22, in accordance with the ar-rangements made by the Union with Gaddy in its letterdated September 14,"Gaddy and a group of theRespondent's drivers met with Union President Barbee andBusinessAgent Wright at the Chesterfield Motel in Cher-aw.12 The Union officials explained to the employees theprocedures required to achieve representative status, andthey again said that the chances of success would be betterif the plant employees went "along with the drivers." Gaddytold Barbee and Wright that Caulder "was already workingfor us" in this endeavor. A booklet about the Teamstersentitled "The Law and You" was distributed to all whoattended the meeting. That night, Gaddy met Caulder, toldhim what transpired that afternoon, and gave him a copy ofthe Union's booklet.Caulder's job as parts clerk in the maintenance depart-ment requires him to use the Respondent's pickup truck onoccasion to get parts needed by the mechanics. Prior toSeptember when Caulder began to solicit support for theUnion among the Respondent's plant employees, there wereno restrictions on Caulder's use of the truck, and he some-times used it as many as four or five times a day to get parts.During these trips from the plant, Caulder "once in a while"stopped at his home for lunch. Although his Supervisor,Harrington, knew that Caulder sometimes ate lunch athome during his trips for parts, he admittedly never admon-ished or reprimanded Caulder therefor, or tell him to stopthis practice. The Respondent admittedly acquired knowl-10Thefindingsabove are based on Gaddy's testimony which Icredit inthese and most respects because I was favorably impressed with hisdeamea-nor andcandor, and because I regard his testimony as truthfuland reliable.Miles, a witnessfor the Respondent, denied that he at any time asked Gaddywho signed union cards, or that he made any statements to Gaddy as to whohad or had not signedunion cards. I do not credit Miles'denials becauseunlikeGaddy, hisdemeanorimpressed me as thatof an unreliable andevasive witness.For example, Miles was asked, "What was yourinformationas to the purpose of his[Gaddy's] hamburger dinner?," andhe answeredunresponsively, "It didn'tpertain to me; I was not oneof the drivers." Then,when Mileswas advisedthat his answerdid not respond to thequestion hehad been asked, and the questionwas repeated,he answered,"None." Iregardthe latter response as unworthy of credence in the light of the noticeof Gaddy's party which had been posted for a full day on the door to thedispatcher'soffice, and the curiosity which this invitation quite obviouslymusthave aroused.In making the foregoingcredibilityresolutions, I havegiven careful considerationto the contention of Respondent's counsel thatGaddy's testimony about his conversation with Miles shouldnot be creditedbecause of the absenceof any reference thereto in the affidavitwhich hesigned for a Board agenton November 12. Gaddy attributedthis omissionto a lack of recollection at the timehe was interviewed,and I believe him.Inote in this regardthat Gaddy signed not one, but four, separate affidavitsfor Board agents, and that hequiteobviously must havelater recalled andrelatedthis conversation to one ofthem for the complaintin this case wasamended onJanuary 3, 1974, prior to the hearing date,to specifically allegein paragraph 8(e) that the Respondent violated the Act byMiles' interroga-tion and statements.11G.C. Exh. 2.12Caulder did not attendthis meetingbecause he was workingat the time. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDedge that Caulder was soliciting employees in the plant tosupport the Union.This information was reported to Gen-eralManager Hiles by several employees.In September,beforethe fish fryon September 14, Main-tenance Supervisor Harrington assigned employee JackDalrymple,a line mechanic,to assist Caulder with his workas a parts clerk.At thesame time,Harrington notifiedCaulder and Dalrymple that the pickup truck was not to beused for getting needed parts before 4 p.m. each day, unlessthere was"an emergency,"in which event they were "tocheck" with Harrington before going."As previously noted,shortly after Harrington issued hisinstruction limiting the use of the pickup truck,Caulderused it without Harrington's priorpermission on Saturday,September 15 during workingtimeto go up to Nub Gray'scabin in Wallace,South Carolina,to clean up the trash fromthe previous evening'sfish fry.As further found above,although Harrington saw Caulder at the cabin,he did notadmonish Caulder,either for leaving the plant during work-ing time,or for using the Company's pick-up that morningwithout his permission.Indeed,Harrington testified thatCaulder's conduct in these respects did not "violate anyinstruction" that he had issued, and that he did not "disap-prove" anything Caulder did that day. The following week,Saturday,September 22, while Caulder was at work, he wasasked by a mechanic for a part which was not in stock, andhe was unable to find Harrington to obtain permission toleave the plant and get the part.Caulder nevertheless wentto the parts' store in the Company's pickup truck, obtainedthe part,and returned to the plant with it in about 15 to 20minutes.Upon Caulder's return,Harrington asked himwhere he had been,and Caulder explained that he went topick up a part. Harrington asked Caulder why he had notchecked with him first,and Caulder replied that he had notbeen able to find him. Harrington then merely told Caulder,"in the future,check with me before you leave." 1413The findings above are based on Caulder's creditedtestimony whichexcept forthe dateof Dalrymple's transfer and the change in policy limitingthe use ofthe truck,was uncontroverted.Harrington testified that the changein policy occurredon aboutAugust 1,and thatDalrymplewas assigned toassist Caulder a month lateron about September1. I regardCaulder's testi-mony regarding the date as more reliable than that of Harrington for thefollowing reasons:(1) 1 am persuadedby the entirerecord thatDalrymple'stransfer and the changein policy regardingleaving the plant to get parts wereboth motivated by the same considerations and occurred at the same time;(2) Harrington's testimony regarding datesadmittedlywas not reliable-heconceded on several occasions that he could not recall dates,and he testifiedthat he was"not going to get pinned down"on dates; (3) General ManagerHiles'testimony regarding the date of the change in policy accorded morewith Caulder's testimony than withHarrington's-Hiles testified that thisevent occurred in "the early part of September, if I remembercorrectly.August, September,something like that. It was prior to his [Caulder's]dis-charge [on September 25]." 1 thereforecredit Caulder's testimony regardingthe date ofthis occurrence,notwithstanding that in respect to whetherHarrington's permission to leave the plant was required in emergency situa-tions,Caulder's testimony was inconsistent and confused. I neverthelessregard his testimony in most respects as forthright and reliable.As ChiefJudge LearnedHand aptlysaid inN.L.R.B. v.UniversalCamera Corporation.,179 F.2d 749, 754 (C.A. 2), reversedand remanded on othergrounds, 340U.S. 474:It is no reason for refusing to accept everything that a witness says,because you do not believe all of it; nothing is more common in all kindsof judicial decisions than to believe some and not all.14 Except as otherwise noted,the findings in the foregoing paragraph areOn the following Monday, September 24 (the day beforeRespondentfired Caulder), Harringtoncame intothe partsdepartment, and asked employee Dalrymple anda mechan-ic to leave. According to Caulder's credited testimony, Har-rington thentold him, "Glynn, I know there's been someUnion talk and all around the Company property. I don'twant you to have anymore Union talk on Company proper-ty at any time. If you want to talk about the Union, leaveCompany property." Harrington then asked Caulder whathe "thought [he] could get out of having a Union in theplant," and whether Caulder realized that "to get a lot ofthings that [he] might have to go on strike." Caulder toldHarringtonthat "some of the drivers had signed up unionauthorization cards," and that he "thought that all of themhad signed." Harrington said, "No, that there was (sic) only12 that hadsigned."Harrington concluded the conversationby repeating that "there would be no more talk of Union onCompany property. We'd have to leave Company propertyafter we punched out." IS That night after work Cauldercalled the Union in Charlotte, North Carolina, and request-ed a supply of union authorization cards to be sent to him,and on September 25, the Union complied with Caulder'srequest. 16The followingmorning(September 25) when Cauldercame to work, he found that a pair of "couplings that wereneeded by the canning line pretty bad" had arrived, andafter inspectingthem,he found that the holes in the cou-plings weretoo small, and need "boring out." Harringtoncameby at about that time, and Caulder told him that thecouplingshad arrived, that they required boring, and thathe intended to take them to a local macine shop to have thework done when the Company's pickup truck returned tothe plant. Harrington said, "Good, we need them." Thepickup truck returned a short while later, and Dalrymplehelped Caulder take the couplings out to the truck.BeforeCaulder left, he told Dalrymple that if Harrington lookedfor him, "remind him that I went to get the couplings boredbased on Caulder'suncontroverted and creditedtestimony.According toHarrington,the September 22 incident was Caulder's "second"violation ofthe instruction that he was not to leave the plant for parts before 4 p.m.without Harrington's permission-a previous one having occurred about "aweek, [a] couple of weeks"afterAugust 1, or about "a month,or better,maybe six weeks" before Caulder's discharge on September 25. I place nocredence whatsoever in Harrington's testimony regarding thispriorallegedviolation of his instructions for several reasons, not the least of which is that,as found above,there was no instructionrestrictingor limiting when Cauldercould leave the plant and use the truck to get parts at the time of this firstalleged transgressionby Caulder.Moreover,in the light of the lack of specif-icityof Harrington's testimony regarding this alleged violationby Caulder,the implausibility of much of Harrington's testimony about other incidents,and his professed lack of direct knowledgeof Caulder's union activities(which I do not credit),and based also on his demeanor, I regardHarrington's testimony as generally unreliableand worthyof little credence.ISHarrington admitted that on a date which he could not remember, hetold Caulder"that while he was onthe clockthat hecouldnot participatein any union functiontryingto get people to join it and it was hindering hiswork." According to Harrington,Caulder responded "thathe could do thison breaks,"and that he, Harrington,then said,"Idon't know about the rulesand regulations,I'm not that familiar withit. If youcan onyourbreaks doit if this is legal andby thelaw." Harringtondid not denyaskingCaulderwhat he expected to get out ofthe Union, but he did denythat he told anyemployee"that twelve employees had signed a card."As previously noted,Iregard Harrington's testimony as generallyunworthyof reliance, and Icredit his version of this conversationonly tothe extent that it accords withthat of Caulder as found above.16 See G.C. Exh. 5. CAROLINA CANNERS, INC.41out." Caulder then left the plant,drove to the"bus stationenroute to pick up a part that was there,"then went to themachine shop,and returned to the plant in about 20 min-utes.A shortwhile later,Caulder heard an announcementon the Respondent's loudspeaker system that he was toreport"to the front office."He complied with that instruc-tion and met Harrington who had"a paper folded up in hishand."Theywalked together to the conference room, satdown,and Harrington said, "I'm sorry to do this,I'm goingto have to let you go. You were warned about leaving theplantwithout permission."Caulder asked Harrington,"what did he mean warned?"Harrington replied that on theprevious Saturday,Caulder left the plant without permis-sion to pick up some parts,and that"today,you did itagain."Caulder responded,"Bill, you know where I wasgoing,I told you when the pick-up come(sic) back I wasgoing to take the parts to Quicks Machine Works."Harring-ton said, "Yes, I know you were going,but you didn't havemy permission"He then gave Caulder the paper he hadbeen holding,a termination notice(G.C. Exh.11) whichstated that the reason for Caulder's termination was "failureto comply with supervisors(sic) instructions-leaving plantwithout permission." 17During the week commencing Monday September 24,TransportationSupervisorRoss Johnson attended asupervisor's school in Columbia, South Carolina,and OlinLee, one of the Respondent's truckdrivers,was assigned todo the dispatching of drivers during Johnson's absence. Inpreparation for this assignment,Lee worked in the officeand received training from Johnson for 2 weeks precedingSeptember24. TheRespondent's dispatcher is the personwhom its drivers are required to call if they are not goingto work because of illness, or other reasons,or if they runintoproblemsduring theirdeliveryrounds.TheRespondent'sdrivers received no instructions to do any-thing differently during the week that Lee did the dispatch-ing.In the early morning hours of September 24, Gaddy's wifebegan to have labor pains,and at 6:15 a.m., Gaddy tele-phoned Lee who,in addition to being the dispatcher thatweek,also was Gaddy's friend and had signed a union17Thefindingsabove are based on Caulder's credited testimony.Harring-ton deniedthat he hadany conversationwith Caulderon the morning ofSeptember25, other than to perhaps say "good-morning."Harrington alsodenied beingtold by Caulder thatmorning that some parts hadarrived, andhe furtherdenied giving permissionto Caulderto leavethe plant. Accordingto Harrington, he participatedin a meetingwith GeneralManager Hiles thatmorningwhich started "between 7:30 and 8:00," and when he came out, hewent to themachine shop and asked whereCaulder was, and he was told that"he'd gone.Where, nobody knows."Harrington testifiedthat Caulder re-turned "10 or 20 minutes"later,and that he then notified Caulder that hewas "goingto have tolet [him] go." I have alreadyindicated that I regardHarrington's testimonyas generallyunreliable,and I so consider his denialsand vaguetestimony about theevents of September25 which precededCaulder's summary dismissal. WhenHarrington was asked when hediscov-ered thatCaulder had left the plant,he answered, "Between 9:30 and 10:00,or 10 and 10:30, you know.It was say,mid-morningor shortlybefore noon."In addition to thisvacillating recital of when he allegedly missedCaulder,Harrington's testimonyalso failed to specifywhom he asked regardingCaulder's whereabouts, and whetheror not he askedDalrymple, the employ-ee whom he had assignedto help Caulder.In the light of his vague testimony,and mygeneral lack of regardfor its reliability,I credit Harrington's versionof the events of September25 preceding Caulder's dismissal only to theextent thatit accords with that of Cauldercredited above.authorization card. Gaddy notified Lee of his wife's condi-tion and asked to speak to Lee's wife who is a registerednurse.Mrs. Lee advised Gaddy to take his wife to the hospi-tal at once, and he asked her, and she agreed, to take his sonto kindergarten for him. Gaddy accordingly brought his sonover to Lee's house, and then took his wife to the hospital.She gave birth to a baby without incident a few hours later,and Gaddy stayed at the hospital with his wife until about11:45 a.m. He then picked up his son from kindergarten,they both had lunch, and he and his son went toRespondent's plant at about 12:45 p.m. There, Gaddy toldthe officegirls, and then Lee, that hiswifehad given birth,and that she and the baby were both doing well. Lee toldGaddy that his load was still "sitting in the yard." Gaddyresponded, "It will be three days before Bettygets home[from the hospital], I'll call you Wednesday afternoon whenI getmy wife and baby home." Lee said, "okay." isIn accordance with his statement to Lee on September 24,Gaddy called the Respondent's plant on Wednesday Sep-tember 26 at about 2:30 p.m., and he told Lee that he hadbrought his wife and baby home and he was "ready to goback to work." Lee responded that he had a load for Gaddy,but that he had been told by General Manager Hiles thatGaddy would haveto seeHiles before he could take histruck out. Gaddy accordingly went to the Respondent'splant to speakto Hiles,but could not do so because Hileshad gone to Charlotte, North Carolina. Later that af-ternoon, after Lee spoke to Gaddy, Hiles told Lee to tellGaddy to check his mail before he came to see Hiles. Thatnight, Lee met Gaddy at a local tavern and told him, "Afteryou get your mail on Thursday morning, you might notwant to talk to Mr.Hiles." 19The following morning (September 27), Gaddy receivedin the mail the following letter:20September26, 1973Mr. Arlee GaddyRoute 2 Box 290Cheraw,South CarolinaDearMr. Gaddy:Because of your absence from the plant and lackof communication with the management we have18Thefindingsabove are based on Gaddy's testimonywhich I regard asreliable and credit.Lee, a witnessfor the Respondent, testifiedthat when hetold Gaddy that his load was stillin theyard, Gaddy said, "If I don't go out,I'llgive you a call." Lee's testimony in this regard suggeststhat Gaddy stillcontemplated making a round trip of about 380 milestoAshville,NorthCarolina, and back, notwithstanding that his wife was in the hospital and hehad a son of kindergarten age to take careof while shewas incapacitated.Iconsider such a responsefrom Gaddyas implausible,and 1 do not creditLee in this respect.19Thefindings aboveare based on the credited testimony of Gaddy, andthat of Lee which I credit in this respect.N.L.R.B. v. Universal Camera Corp.,supra.Contrary toRespondent'switness Lee, General Manager Hiles testi-fied that he did not tell Lee to tell Gaddy to see him before Gaddywent outon a delivery.I regard Lee's testimonyin this respect as more reliable thanthat of Hiles, for asfound above,Lee transmittedthatinstructionto Gaddy,and based thereon,Gaddywent out to the planton Wednesdayafternoon(September25) tosee Hiles. I thereforedo notcredit Hiles'denial that heso instructed Lee.30 G.C. Exh. 7. 42DECISIONSOF NATIONAL LABOR RELATIONS BOARDbeen forced to serve your termination via the mailservice. Please read the attachedTermination Notice.It is self-explanatory. If you have any questionsplease feelfree to contact your supervisor.Please signand return one copy of the Termina-tion Notice (self addressed envelope enclosed). Keepone copy for your files. Your final paycheck will bemailed to you.Iwish you the best of luck in your future ventures.Yours very truly,CAROLINA CANNERS,INC.T.M. HilesGeneralManagerThe termination notice attached to the letter signedby Hilesstated the reasonfor Gaddy's termination as follows:21... gross insubordination to the General Manager ata Company provided function (Date 8/27/73/)* Seebelows$sAs furtherexpression of his insubordination the em-ployee failed to advisemanagementthat he would notbe at work on 9/25 and 9/26/73 without notifying theCompany Management. As of 11:00 A.M. Wednesdaythe Company had no sommunication (sic) with thisemployee regarding his absence since Tuesday morn-ing 9/25/73.After receiving the letter, Gaddy telephoned the plant andtold Lee that he was coming out to retrieve some personalbelongingsin his truck. Later that day, Gaddy and Caulderwent together to the Respondent's plant, Gaddy, to get histhings, and Caulder, to pick up his check. They werestopped at the gate by the security guard who told them thatthey were "not allowed on Company property by orders ofMr. Hiles." They told the guard the reasons for their visit.He then made a phone call and told them that their "needswould be taken care of."A few minutes later, Lee andWarehouse Supervisor LucasMilesbrought Gaddy's per-sonal belongingsto Gaddy'scar outside the gate,and Gad-dy filled out his log books on the back of his car and gavethemto Lee.22That same afternoon,General Manager Hiles assembledthe Respondent's first and second shift employees and de-livered a speech in which he expressed the Respondent'sopposition to their representation by the Union. In thecourse of that speech, according to the credited testimonyof four employees,23 two of whom still work for the Respon-dent, Hiles said that "he didn't want us carrying on Unionactivities or explaining Union cards while we were at Caroli-21G.C. Exh. 822 The findings above arebased on Gaddy's and Caulder's uncontrovertedand credited testimony.23 JohnnyP.Hayes, James Carl English,William F.Coats, and Bobby R.Driggers.na Canners," and that anyone who was caught engaging insuch activity "would be discharged from Carolina Can-ners." 24C. Concluding Findings1. Interference, restraint, and coercion of employeesAs found above, on September 20, when Gaddy returnedto work after signing up Respondent's drivers to union au-thorization cards the night before, Warehouse SupervisorLucas Miles said to him, "I hear you had a meeting lastnight," and he asked Gaddy, "How did it go?" Then, whenGaddy naively told Miles that 12 out of 14 of theRespondent's drivers had signed union cards, Miles in-quired and accurately indicated that he knew the names oftwo drivers who had not signed cards. The interrogation ofGaddy by Miles as to the identity of union cardsigners, andas to what transpired at the meeting clearly trenched onrights guaranteed to employees by Section 7 of the Act. Inaddition, Miles' interrogation and statements indicated thathe knew the purpose of, and what had transpired at,Gaddy'smeetingwith the drivers, and thus conveyed theimpression that the employees' union activities were beingsubjected to surveillance. I therefore find that by Miles'interrogation, and by his statements which conveyed theimpression that the union activities of the employees werebeing subjected to surveillance, the Respondent interferedwith, restrained, and coerced employees in the exercise oftheir rights under the Act, and that it thereby engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.As further found above, on September 24, MaintenanceSupervisorWilliam Harrington notified employee WalterGlynn Caulder that he was not to talk about the Union oncompany property. The right of employeesto engage inunion activities on company property during break periods,lunch periods, and other nonwork time is, by now, well24Hiles deniedthathe made the statementand threat attributed to him bythe above-named witnesses.According to Hiles, he read a prepared speech(Resp. Exh. 5) verbatim and did not depart from itstext.Ihave no doubtthat Hiles read fromResp. Exh. 5, but I do not credithis testimony that hedid not depart from its text. Several of the employees admittedon cross-examination that Hileshad a paper in his hand whilehe was making thespeech,and one(Hayes)stated in hisaffidavit to the Boardthat Hiles "readitword-for-word."Nevertheless,despitethe ablecross-examination ofRespondent's counsel,all four of the employees, when permittedto statewhat Hilessaid in their own words, steadfastlymaintained that he said,"anybody talking union orgiving unioncards on company property wouldn'tbe with Carolina Canners anymore." I creditthemin this respect.I note inthisregardthat the document from whichHiles madehis speech, obviouslypreparedby counsel,is entitled"SuggestionsforMr.Hiles'Talk to Employ-ees at CarolinaCanners, Inc.," and thatit contains no admonition againstdepartingfromits text.Moreover, I do not regard Hilesas a witness whosetestimony I consider to be generallyreliable.For example,he contradictedthe testimony of Lee, his own witness, regarding the instruction to haveGaddy see him before he went out on a delivery. (See In. 19,supra).He alsocontradicted his own testimony. Thus,whenasked why Gaddy'sabsence onMonday September 24 was not included as a ground for hisdischarge in theTerminationNotice,Hiles testified,"I haveno idea."He later admitted,contrary tothat response,thatGaddy's absence on that daywas "for alegitament (sic) reason."I regard Hiles'testimony in other respects to beimplausible.Iwas notfavorablyimpressedeither bycontent,or hisdemean-or, that Hiles's testimony is worthy of muchreliance. CAROLINA CANNERS, INC.43established.25 Inasmuch as Harrington's prohibition onCaulder's engaging in union activities was not limited toworking time, I find that the Respondent thereby furtherinterfered with, restrained and coerced employees in theexercise of rights guaranteed by the Act and violated Sec-tion 8(a)(1).In the same conversation with Caulder, Harrington askedhim what he "thought [he] could get out of having a unionin the plant," and whether Caulder realized that he "mighthave to go on strike" to get improvements in his wages andworking conditions. Harrington also indicated to Caulderthat he knew the number of drivers that had signed unioncards. Harrington's interrogation of Caulder as to his mo-tives for supporting the Union clearly constituted furthertransgressionuponemployees'Section7rights.Harrington's statement which indicated he knew the num-ber of drivers who had signed union cards also conveyed theimpression that Respondent was engaging in surveillance ofthe union activities of its employees. I find that by boththese means, the Respondent engaged in further unfair la-bor practices within the meaning of Section 8(a)(1) of theAct.As noted above, Harrington also told Caulder that hemight have to go on strike to get benefits from the Compa-ny. Relying on, and quoting from,N.L.R.B. v. Gissel Pack-ingCo.,26 the General Counsel contends that Harrington'sstatement exceeded the free speech privileges of Section 8(c)of the Act, and violated Section 8(a)(1). I regard theGisselcase as inapposite, and the contention of the General Coun-sel as devoid of merit. This single, isolated statement ofopinion by Harrington can hardly be equated with a state-ment of policy by the Respondent that it would not engagein meaningful bargaining with the Union and that employ-ees would be forced to strike to achieve any benefits throughthe Union. I therefore will recommend dismissal of para-graph 8(d) of the complaint which apparently is based onthis contention.As finally found above, on September 27, the day follow-ing Gaddy's discharge by mail, General Manager Hiles, ina speech to assembled employees, forbade them from talk-ing about the Union or distributing union cards on compa-ny property, and threatened that violators of the prohibitionwould not be with Carolina Canners anymore. Hiles' prohi-bition clearly impinged on the rights of employees under theAct, and violated Section 8(a)(1). His threat to dischargeemployees for engaging in union activities protected by theAct obviously further interfered with, restrained andcoerced employees, and the Respondent thereby engaged infurther unfair labor practices within the meaning of Section8(a)(1) of the Act.2.The Respondent's discharge of Arlee Gaddy and Wal-terGlynn CaulderGaddy and Caulder were the only employees of the Re-spondent who actively solicited the support of its employeesfor union representation. Gaddy worked for the Respon-dent 2 1/2 years. Insofar as the record discloses, he was a25Walton Manufacturing Company,126 NLRB 697(1960), enfd.289 F.2d177 (C.A.5, 1961)26 395 U.S. 575, 618(1969).satisfactory employee.On September 12, Gaddy com-menced to solicit support for the Union among theRespondent's truckdrivers. Two weeks later (on September26), the Respondent fired him for "gross insubordination"to General Manager Hiles which Gaddy allegedly engagedin a month before, and for his asserted continued insubordi-nation in failing to work on September 25 and 26 while hiswife was in the hospital after giving birth to -a baby onSeptember 24. Caulder was hired by the Respondent inAugust 1972 and worked for it for about 13 months. Headmittedly was regarded by the Respondent "as a goodemployee," and received a number of promotions and raisesin pay. On about September 1, Caulder began to solicit thesupport of the Respondent's plant employees in representa-tion by the Union. Caulder's union activity admittedly wasreported to General Manager Hiles by several employees.On September 24, Caulder was told by his supervisor, actingpursuant to instructions from Hiles, that he was not to talkabout the Union on the Respondent's property. On thefollowing day (September 25), the Respondent fired Cauld-er, assertedly for being away from the plant for 20 minuteson company business without the express permission of hissupervisor. The Respondent undisputedly opposes the rep-resentation of its employees by any labor organization, andby firing Caulder and Gaddy on successive days within ashort time after they began to organize for the Union, theRespondent eliminated the only two union ringleaders fromits plant.The complaint in this case alleges that the termination ofthese two employees was motivated by their activities onbehalf of the Union and that it thereby violated Section8(a)(3) and (1) of the Act. The Respondent contends that ithad no knowledge of Gaddy's involvement with the Union,and that it fired both these employees for cause, and notbecause of their union activities. As indicated below, I placeno credence whatsoever in the testimony of General Man-ager Hiles (who fired Gaddy) that he had no knowledge ofGaddy's involvement with the Union, I consider the reasonsasserted for both Gaddy's and Caulder's discharge as pre-texts to conceal the real reason therefor, and I find that theirterminations were motivated by antiunion considerations todiscourage membership in the Union.a.The Respondent's knowledge of Gaddy's union activitiesOn September 14, at a fish fry attended by Respondent'semployees and at least five supervisors, Gaddy openly es-poused the benefits of union representation within earshotof the supervisors. The Respondent called only one of thesesupervisors, Harrington, to testify, and he professed that hedid not hear what the employees discussed. No explanationwas offered by the Respondent for its failure to call theother four supervisors who undisputedly attended the fishfry and were within earshot of Gaddy's espousal of theUnion. I infer therefrom that their testimony, if called,would not have supported the Respondent's contention oflack of knowledge of Gaddy's involvement with theUnion.2727 International Union, United Automobile, Aerospace and Agricultural Im-Continued 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 19, Gaddy sponsored a hamburger steakdinner at the Cabin Creek Restaurant, a public restaurantin Cheraw, South Carolina (population 5627), to which heopenly invited the Respondent's truckdrivers by a noticeposted on the door to the dispatcher's office. At that dinner,Gaddy solicited and secured the signatures to union author-ization cards from 12 of the 14 drivers who attended. On thefollowing day, in response to interrogation by Respondent'sWarehouse Supervisor LucasMiles,Gaddy naively dis-closed that practically all of the truckdrivers who attendedhis dinner had signed union cards, and Miles indicated byhis questions that he knew the identity of those who had notsigned. During the rest of that week, Gaddy solicited andsecured the signatures of five more of the Respondent'struckdrivers to union authorization cards, and therebyachieved complete, or almost complete, organization of theRespondent's drivers.28 On Saturday September 22, Gaddyand a number of the Respondent's truckdrivers attended aunion meeting at the Chesterfield Motel in Cheraw whichGaddy had arranged with Union President Barbee andBusinessAgent Wright from Charlotte, North Carolina.It strains one's credulity beyond belief that Gaddy couldhave engaged in these activities in a small town like Cheraw,and in public places like the Cabin CreekRestaurant andthe Chesterfield Motel, without word of his conductgettingback to Hiles. I do not believe Hiles' testimony that it didnot.29Inote in thisregard that Caulder's union activitiesadmittedlywere reported to Hiles by several of theRespondent's employees, and I am convinced by the entirerecord, including the sequence of events, that contrary toHiles' testimony, he received like reports about Gaddy'sunion activities. In any event, the knowledge of WarehouseSupervisor Lucas Miles of Gaddy's union activitiesclearlyis imputable to the Respondent. 1cb. The pretextual reasons asserted for Gaddy's terminationAccording to the termination notice sent by the Respon-dent to Gaddy by mail, one of the reasons for his dischargewas Gaddy's "gross insubordination" to Hiles at theCompany's safetymeeting onAugust 27. It is true that atthat meetingin the Cabin CreekRestaurant,Gaddy public-ly told Hiles that in protest over "the way [Warehouse Su-pervisor] Johnny Hickey was dispatching the trucks," hehad called in sick on August 23, 24 and 25 when in fact hewas not sick. However, Hiles did not then, or at anytimelater, either publicly or privately, reprimand Gaddy forplement Workers of America, (UAW) v. N.L.R.B.,459 F.2d 1329 (C.A.D.C.,1972); 2 J. Wigmore, Evidence, Sec. 285 (3rd ed. 1940)28As previously noted, the Respondent employed 17 or 18 truckdrivers.29 In my view, the words of Judge Learned Hand inDyer v. MacDougall,201 F.2d 265, 269 (C.A. 2), quoted with approval bythe SupremeCourt inN. L. R. B. v. Walton Manufacturing Company.,369 U.S. 404, 408 (1962), applytoHiles' testimony.The judge there said: For the demeanor of a witness.. may satisfy the tribunal,not only that the witness'testimony is nottrue,but that the truth is the opposite of his story;for the denial of one, whohas a motive to deny, may be uttered with such hesitation,discomfort,arrogance or defiance,as to give assurance that he is fabricating and that, ifhe is, there is no alternative but to assume the truth of what he denied."30N.L.R.B. v. AbbottWorsted Mills, Inc.,127 F.2d 438, 440 (C.A. I);Northern Virginia Steel Corp. v. N.L.R.B.,300 F.2d 168, 173-174 (C.A. 4,1962).making this statement or for falsely reporting the reason forhis absence on those 3 days. Indeed, Hiles' only reaction toGaddy's statement and disclosure was to tell him later thatevening inthe men's washroom, "If you have any com-plaints come talk to me about it." Moreover, Hiles not onlydid not reprimand Gaddy for his statement and disclosure,but a few days after the safety meeting, TransportationSupervisor Ross Johnson offered him a promotion to theposition of dispatcher. It is obvious from the foregoing, andI find, that Gaddy's conduct at the August 27 safetymeetingwas not regarded as insubordination when it occurred, andthat its later characterization by Hiles a month later as"gross insubordination" is a patently transparent after-thought and pretext to conceal the true reason for Gaddy'sdischarge.The second reason for Gaddy's discharge according to histermination notice was Gaddy's "further expression of in-subordination" as evidenced by his alleged failure "to ad-vise management that he would not be at work on 9/25 and9/26/73." In respect to this reason for Gaddy's termination,Hiles testified that he considered "failure to report to work"and "insubordination" as "both thesame,"and thatGaddy's "continued failure to report to work . . . was acontinuance of his insubordination." Hiles further testifiedthat he made his decision to fire Gaddy only "after review-ing his personnel record" and discovering that "he had beenout II out of 60 working days."I place no credence in Hiles' testimony regarding any ofthesealleged reasons forGaddy's termination.TheRespondent's notice to Gaddy regarding the reasons for histermination contains no reference to excessive absences.Hiles was unable to state whether Gaddy missed any workbetween August 27, the date of the safety meeting, andSeptember 24 when Gaddy's wife had her baby. The Re-spondent produced no records of Gaddy's attendance, anditoffered no explanation for the failure to do so. I infertherefrom that the records, if produced would not havesupported Hiles' testimony regarding Gaddy's allegedly ex-cessive absences.31 I find that this asserted reason forGaddy's discharge is clearly another afterthought on thepart of Hiles, and unworthy of credence.Hiles knew that Gaddy's wife gave birth to a baby onSeptember 24 and that that was the reason he did not workthat day. He undoubtedly also knew that Gaddy would notbe at work on September 25 and 26 while his wife was inthe hospital, for as found above, on September 24, after hisbaby was born, Gaddy, accompanied by his son of kinder-garten age,visited the Respondent's plant and notified Dis-patcher Olin Lee that he would not be available to driveuntil after his wife returned home from the hospital onWednesday September 26 32 That knowledge undoubtedlywas the reason that the Respondent made no effort to con-tact Gaddy on September 25 and 26, notwithstanding thatitwas short of drivers on both the said days, and had trucksloaded with its products waiting for delivery to customers.I conclude from all the foregoing that Hiles had no rationalbasis for regarding Gaddy's absence on September 25 and26 while his wife was in the hospital as a "further expression71 Seefn.27,supra.32 Lee,the dispatcherfor that week, quite clearlywas the person to whomthe drivers were requiredto givenotice of contemplated absences. CAROLINA CANNERS, INC.45of insubordination,"and that the assertion of this reason forGaddy's discharge is a pretextual devise to mask the realreason therefor.c.Concluding findings in respect to Gaddy'sterminationAs found above, the Respondenthas asserteda plethoraof reasonsfor its termination of the employment of ArleeGaddy on September 26, all of which I regard as unworthyof credence and as pretexts. InShattuck Denn Mining Cor-poration v. N.L.R.B.,362 F.2d 466, 470 (C.A. 9, 1966), thecourt of appeals aptly stated the following in respect to theassignmentof pretextual reasons for discharge:Nor is the trier of the fact-here the trial examiner-required to be more naif than is a judge. If he finds thatthe stated motive for a dischargeis false,he certainlycan infer that there is another motive. More than that,he can infer that the motive is one that the employerdesires to conceal-an unlawful motive-at leastwhere, as in this case, the surrounding facts tend toreinforce that inference.The real reason for Gaddy's discharge is quite apparentfrom this record. The Respondent undisputedly opposes therepresentation of its employees by any labor organization.It knew that Gaddy was the principal advocate of the Unionamong its truckdrivers, and that he had signed up most, ifnot all, of them to union authorization cards. To keep theUnion out, it was necessary to bar Gaddy from furtheraccess to its employees and to discourage the latter fromcontinuing to support the Union. Both of these objectiveswere realized by the Respondent when it fired Gaddy bymail, and when it thereafter refused him access to its prem-ises when he sought to retrieve his personal belongings fromhis truck. And, to be sure that the Respondent's employeesgot the message, on the day following Gaddy's discharge,General Manager Hiles forbade them from engaging inunion activity on company property, and threatened thatviolators of his prohibition would be fired. All of the fore-going persuade me that antiunion considerations, and notthe pretextual reasons in its termination notice, were theRespondent's motives for discharging Gaddy, and I there-fore find that it thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.d.The pretextual reason asserted for Caulder's terminationAs noted above, on September 25, the day after Caulderwas unlawfully warned by his supervisor, Harrington, thathe was not to engagein union organizingactivity on theRespondent's property, he was fired by Harrington becausehe left the plant for 20 minutes-undisputedly on companybusiness-to have parts reworked by a machine shop. Onhis return to the plant from this errand, Caulder was givena termination notice by Harrington (obviously preparedbefore his return) which read:That the reason for termination was failure to complyout permission.As indicated below, I regard the reason asserted by theRespondent for Caulder's discharge as a pretext by whichit sought to conceal its true antiunion motive for his termi-nation-the removal from its premises and from contactwith its employees of the sole union organizeramong itsin-plant personnel.UntilCaulderbegan to solicit the interest ofRespondent's plant employees in representation by theUnion, he undisputedly was regarded by General ManagerHiles as "a good employee," he was allowed to use theRespondent's station wagon for a vacation trip of one week,and he was given successive raises in the short span of lessthan one year which brought his initial starting rate of payof $2.25 up to $2.75 an hour. Caulder's lastpromotion wasto the job of parts clerk in the maintenance department, aposition which permitted him the use of the Respondent'spickup truck to get parts needed by the maintenance me-chanics. Prior to September when Caulder began to solicitsupport for the Union among the Respondent's plant em-ployees, there were no restrictions on Caulder's use of thistruck, and although he sometimes made as many as four orfive trips in a day to get parts, and "once in a while" stoppedat home for lunch, he concededly was never criticized forstopping at home for lunch by Harrington, his boss whoknew of this practice, and he was never accused of beingaway from the plant on personal business.Caulder's standing in the Respondent's good graces ter-minated at the same time that General ManagerHiles re-ceived reports from several employees that Caulder wassolicitingsupport for the Union. He then suddenly ceasedto be regarded by Hiles as a good employee, the Respondentthen assignedemployee Dalrymple, who later becameCaulder's replacement, to assist Caulder with his work asparts clerk, and Harrington issued instructions that thepickup truck was not to be used to get parts before 4 p.m.except in an emergency, in which event, they were "tocheck" with him first 33 Viewed in the light of its timing andthe Respondent's undisputed opposition to the representa-tion of its employees by any labor organization, I am per-suaded and find that Caulder's sudden fall from grace, theassignmentof an employee to assist him (and thus learn tobecome his replacement), and the restrictions placed onCaulder's parts procurement activities, were all motivatedby his activities on behalf of the Union.As found above, shortly thereafter Caulder failed twice toobserve the new restrictions on his activities, and receivedno reprimands therefor. As previously described, the firstsuch infraction occurred on September 15 when duringworking time, without Harrington's permission or instruc-tion,Caulder drove the Company's pickup truck to NubGray's cabin in Wallace to clean up themessleft by the fishfry. Although Harrington observed Caulder at the cabin, headmittedly did not admonish Caulder, either for leaving the33Harrington testified that the reason for the change in policy was thatCaulder was "spending more time running errands downtown than he wasworking," and"that he was spending a lot of time at home..."In the lightof the absence of prior criticism of Caulder's conduct by Harrington, I placewith supervisors (sic) instructions-leaving plant with-no credence in this testimony. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDplant during working time, or for using the Company's pick-up without his permission. To the contrary, Harrington ap-proved Caulder's absence from the plant, albeit it waswithout his permission and not pursuant to his instruction,because, as he testified, "this [the fish fry] was a Companyfunction," and "we [the Company] didn't want it [the cabin]messed up." 34 A week later, Caulder, unable to find Har-rington, left the plant to pick up a part for one of theRespondent's mechanics, and when he returned a short timelater and explainedthese circumstancesto Harrington, thelatter merely said, "in the future, check with me before youleave." Harrington's mild response hardly can be regardedas a reprimand, and clearly was not a warning that a recur-rence would result in discharge.The Respondent's previous tolerance of Caulder's partsprocuring activities suddenly changed on September 24when Harrington, in violation of Section 8(a)(1) of the Act,warned Caulder that he was not to engage in union activitieson the Company's premises. Thus, on the very next day(September 25), notwithstanding that Caulder notified Har-rington that he intended to leave the plant to have somecouplings reworked, and had Harrington's tacit approval todo so, and despite the fact that Caulder engaged only incompany business on this trip, on his return to the plant, ashort time later, he was peremptorily fired assertedly forleaving the plant without Harrington's expresspermission.In the light of the absence of any prior warning that arepetition of Caulder's parts procuring practices might re-sult in disciplinary action against him, I regard the assertionthat Caulder was discharged for his short absence from theplant on company business on September 25, notwithstand-ing Harrington's tacit prior approval, as a pretext devised bythe Respondent to conceal its real motivation for his termi-nation. I note in this regard that on the very next day, whenCaulder went out to the Respondent's plant to get his pay-check, he was denied entrance by Hiles' orders to the prem-ises,and thus was barred from access to the Respondent'semployees. As previously noted, that same day, in a speechto the Respondent's employees, Hiles threatened that anyemployeewho engaged in union activities on theRespondent's premises would be fired.I am persuaded by all of the foregoing and find that thereal reason for Caulder's terminationwas his union activi-ties and the Respondent's opposition to union representa-tion for its employees. I therefore find that by dischargingCaulder because he engaged in union acitivites, the Respon-dent engaged in unfair labor practices within themeaningof Section 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor34 Harrington also testified that this incident occurred"prior" to his re-striction on the use of the truck by Caulder. Harrington's testimony in thisrespect contradicts his earlier testimony that he issued the restrictions onCaulder's use of the truck on about August 1. (See fn. 13, supra ).disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that the Respondent terminated the em-ployment of Walter Glynn Caulder and Arlee Gaddy andthereafter failed and refused to reemploy them because theyengaged in union and concerted activities protected by theAct, I will recommend that the Respondent be ordered tooffer them immediate reinstatement to their former posi-tions, or, if they no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earn-ings they may have suffered by reason of the discriminationagainst them by the payment to them of a sum of moneyequal to the amount they normally would have earned fromthe date of their termination to the date of reinstatement,less their net earnings during said period, with backpaycomputed on a quarterly basis in the manner established bythe Board.35Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze and determinethe amounts of backpay due under the terms of this recom-mended remedy.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Carolina Canners, Inc., is an employerengaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.Drivers, Chauffeurs, Warehousemen and Helpers Lo-cal 71, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By terminating the employment of Walter GlynnCaulder and Arlee Gaddy because they engaged in unionand concerted activities for mutal aid or protection guaran-teed to employees by the Act, and by thereafter failing andrefusing to reemploy them, the Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section 8(a)(3) of the Act.4.By the foregoing conduct, by coercively interrogatingemployees regarding their union activities and sympathies,by conveying to employees the impression that their unionactivitieswere subject to surveillance, and by prohibitingemployees from engaging in protected union activities in theRespondent's plant during nonworking time and threaten-35F.W. Woolworth Company,90 NLRB 289 (1950); backpay shallincludethe payment of interest at the rate of 6 percent per annum to be computedin the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962). CAROLINA CANNERS, INC.ing to discharge employees for engaging in such acitivities,the Respondent has interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed bySection 7 of the Act, and has engaged in and is engaging inunfair labor practices within themeaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended:ORDER36Respondent,Carolina Canners,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to hire or tenure of employment or anyterm or condition of employment for engaging in any activi-ty protected by Section 7 of the Act.(b)Coercively interrogating employees regarding theirunion membership, activities, or desires.(c)Conveying to employees by conduct or statements theimpression that their union activities are subject to surveil-lance.(d) Prohibiting employees from engaging in union orother protected concerted activities during nonworkingtime, and from threatening employees with discharge orother reprisals for engaging in such activities.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistDrivers, Chauffeurs, Warehousemen and Helpers Local 71,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromengaging in such activities.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer Walter Glynn Caulder and Arlee Gaddy imme-diate and full reinstatement to their former jobs or, if theyno longer exist, to substantially equivalent positions, with-out prejudice to their seniority or other rights and privilegesenjoyed, and make them whole for any loss of pay they mayhave suffered as a result of the discrimination against themin the mannerprovidedin the section of this Decision enti-tled "The Remedy."(b) Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze and determine the amounts of backpay due underthe terms of this Order.(c)Post at its office and warehouse in Cheraw, SouthCarolina, copies of the notice marked "Appendix." 37 Cop-ies of said notice, on forms provided by the Regional Direc-47tor for Region 11, after being duly signed by Respondent,shall be posted by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices toemployees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 11, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps have been taken to comply herewith.I FURTHER ORDER that the complaint herein be dismissedinsofar as it allegesviolations of the Act other than thosefound above.36 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposes.37 In the eventthat the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the wordsin thenotice reading"Posted byOrder of the National LaborRelations Board" shall bechanged to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which allsideshad the opportunity to presenttheir evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,and has ordered us to post this notice and we intend to carryout the Order of the Board.The Act gives all employees these rights:To engagein self-organizationTo form, join or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protection andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discharge or otherwise discriminateagainst any employee in regard to hire or tenure ofemployment or any term or condition of employmentfor engaging in any activity protected by the Act.WE WILL NOT coercively interrogate you regardingyour union membership, activities, or desires.WE WILL NOTengage inconduct ormake statementswhich convey the impression that we are subjectingyour union activities to surveillance.WE WILL NOT prohibit you from engaging in unionactivities on our premises during nonworking time, andWE WILL NOT threaten you with discharge or other repri- 48DECISIONSOF NATIONAL LABOR RELATIONS BOARDsals for engaging in such activities during nonworkingtime.Since it was decided that we violated the Act byterminating the employment of Walter Glynn Caulderand Arlee Gaddy,WE WILL offer them reinstatement totheir former jobs,and WE WILL reimburse them for thelosses they suffered as a result of our discriminationagainst them.WE WILL respect your rights to self-organization, toform,join or assist any labor organization,or to bar-gain collectively in respect to terms or conditions ofemployment through Drivers,Chauffeurs, Warehouse-men and Helpers Local 71,affiliated with the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,or any repre-sentative of your choice,or to refrain from such activi-ty, and WE WILL NOT interfere with,restrain,or coerceour employees in the exercise of these rights.You and all our employees are free to become membersof any labor organization,or to refrain from doing so.DatedByCAROLINA CANNERS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, 1624Wachovia Building, 301North Main Street,Winston-Salem,North Carolina 27101,Telephone 919-723-2300.